Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.1 Page 1 of 15




                                                              19-3288
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.2 Page 2 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.3 Page 3 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.4 Page 4 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.5 Page 5 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.6 Page 6 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.7 Page 7 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.8 Page 8 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.9 Page 9 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.10 Page 10 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.11 Page 11 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.12 Page 12 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.13 Page 13 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.14 Page 14 of 15
Case 1:19-cv-03288-SAB   ECF No. 1   filed 12/30/19   PageID.15 Page 15 of 15
